                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 CENTRAL STATES, SOUT HEAST AND                            )
 SOUTHWEST AREAS PENSION FUND, and                         )
 CHARLES A. WHOBREY,                                       )
                                                           )
                 Plaintiffs and Counter-Defendants,        )
                                                           )      Case No. 17 CV 1770
            v.                                             )
                                                           )      Judge Robert W. Gettleman
 IVM, INCORPORATED,                                        )
                                                           )
                 Defendant and Counter-Plaintiff.          )

 CENTRAL STATES, SOUT HEAST AND                            )
 SOUTHWEST AREAS PENSION FUND, and                         )
 CHARLES A. WHOBREY,                                       )
                                                           )
                                         Plaintiffs,       )
                                                           )      Case No. 18 CV 3168
            v.                                             )
                                                           )      Judge Robert W. Gettleman
 IVM, INCORPORATED, and                                    )
 MARK A. HAIGHT,                                           )
                                                           )
                                         Defendants.       )

                     MEMORANDUM OPINION A ND ORDER

       Plaintiff Central States, Southeast and Southwest Areas Pension Fund (“the Fund”) sued

defendant IVM, Incorporated (“IVM”) for contributions owed. 29 U.S.C. § 1145. IVM

counterclaimed, seeking a refund for excess contributions. The Fund also sued IVM—and one of

its two employees, Mark Haight (“Mark”)—for withdrawing from a multiemployer pension plan.

29 U.S.C. § 1381.
       All parties move for summary judgment. Because Mark’s status as a covered employee is

genuinely disputed, neither party is entitled to summary judgment on the Fund’s contributions

claim (17 CV 1770). That disputed fact also precludes summary judgment on the Fund’s

withdrawal claim (18 CV 3168). The Fund is nonetheless entitled to summary judgment on

IVM’s refund counterclaim (17 CV 1770). Although this court concludes that Mark’s status as a

covered employee is genuinely disputed, it was not arbitrary or capricious for the Fund’s Board

of Trustees to conclude otherwise.

                                       BACKGROUND

       The facts are taken from the parties’ L.R. 56.1 statements and from the affidavits,

depositions and exhibits. Unless the court states otherwise, the facts are not genuinely disputed.

       IVM has two employees: Jeannie Haight and her husband, Mark Haight. They sell

monuments. Jeannie runs the office, keeps the books, and talks to customers and suppliers. Mark

sells, engraves, and places monuments. He also loads them onto IVM’s truck and delivers them

to cemeteries.

       IVM entered into a collective bargaining agreement (“CBA”) with a union. For each IVM

employee covered by the agreement, IVM promised to pay into the Fund. Under the CBA, “[a]ll

truck driving” was in the union’s jurisdiction.

       IVM renewed the CBA in 2012 and 2014. The 2014 CBA expired in April 2016. But IVM

had to keep paying into the Fund. Before the 2014 CBA expired, IVM and the union entered into

a participation agreement. Under that participation agreement, IVM’s obligation to pay into the

Fund survived the CBA. That obligation continued until extinguished by “contract or statute.”




                                                  2
       The participation agreement—like the CBA—required IVM to pay into the Fund for each

covered employee. “Driver[s]” were covered. Employees “employed in a managerial or

supervisory capacity” were not.

       IVM paid into the Fund on Mark’s behalf for many years. This dispute arose in March

2016 when IVM stopped paying. In January 2017, ten months after IVM stopped paying, IVM

sent the Fund a letter stating, “We . . . have no members and we desire to terminate participation

in the Pension Fund.”

       Four months after IVM requested termination, IVM sent another letter. IVM asked the

Fund to refund $63,400 in contributions. IVM argued that after December 30, 2009, Mark no

longer “held a job described in the bargaining unit description of the Collective Bargaining

Agreement.” IVM’s contributions after that date were thus “inappropriate.” IVM stated

that Mark was IVM’s “sales manager”—he “saw to the engraving and placement of the

monuments in the appropriate cemeteries.” Mark also supervised his and Jeannie’s two sons,

Brian and Trevor, who worked for IVM “sporadically, on a part-time basis.”

       The Fund’s Board of Trustees refused to refund IVM. The Board found that:


               Mark Haight’s work before December 30, 2009 of “loading of monuments
               on [IVM’s] truck and delivering the monuments,” which IVM concedes
               was work that was covered by the CBAs, had to continue after December
               30, 2009 and must be part of his duties as described in Jeannie Haight’s
               statement of seeing to the placement of monuments.

               The contention that Mark Haight was ineligible because IVM employed
               his “two children sporadically, on a part-time basis during which time they
               were supervised by husband Mark” does not establish he was ineligible
               because the wage information provided by IVM reflected wages solely for
               one son (Brian) for 2013 through 2016. Thus, there were no employees to
               supervise prior to 2013 and there is no evidence that Brian performed any
               bargaining unit work.



                                                   3
               [T]he amounts paid to Brian reflect sporadic work, so at most Mark was
               only a supervisor on a sporadic basis beginning in 2013 because there was
               usually no one to supervise.

               The conclusion that Mark was covered by the CBAs is also supported by:
               . . . IVM’s payment of contributions . . . through March 2016 . . . .


       The Fund filed two suits: one against IVM for contributions owed (17 CV 1770), the

other against IVM and Mark Haight for withdrawing from the Fund (18 CV 3168). IVM

counterclaimed in the contributions case, seeking a refund.

                                          DISCUSSION

       All parties move for summary judgment. Summary judgment is proper if no material fact

is genuinely disputed and the moving party is entitled to judgment as a matter of law. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250–51 (1986). The court draws all justifiable inferences in

favor of the non-moving party. Id. at 255. For the following reasons, the court finds that Mark’s

status as a covered employee is genuinely disputed. Thus, neither party is entitled to summary

judgment on the Fund’s contributions and withdrawal claims. But because it was not arbitrary or

capricious for the Fund’s Board of Trustees to conclude that Mark was covered, the Fund is

entitled to summary judgment on IVM’s refund counterclaim.

1      Contributions claim

       Employers that promise to pay into a multiemployer benefit plan must follow that plan’s

“terms and conditions.” 29 U.S.C. § 1145. If the employer’s promise to pay arose from a CBA,

so too must the employer must follow that CBA’s terms and conditions. Id. If the employer

underpays, the plan’s fiduciary may sue. 29 U.S.C. § 1132(g)(2).

       The parties agree that IVM was bound by the participation agreement through April 27,

2017, and that IVM stopped paying into the Fund after March 26, 2016. IVM argues, however,


                                                  4
that it never had to pay because: (1) the participation agreement rested not on a CBA, but on a

pre-hire agreement; and (2) under the participation agreement and CBAs, Mark Haight was not a

covered employee.

       IVM’s first argument needs little discussion. Whether the CBA was a pre-hire agreement

is irrelevant. Section 515 of ERISA requires employers to contribute “to the extent not

inconsistent with law.” 29 U.S.C. § 1145. Under section 515, an employer cannot escape liability

by pointing to defects in the CBA’s formation. Central States, Southeast and Southwest Areas

Pension Fund v. Gerber Truck Service, Inc., 870 F.2d 1148, 1153 (7th Cir. 1989) (en banc)

(“[N]othing in ERISA makes the obligation to contribute depend on the existence of a valid

collective bargaining agreement . . . .”). Section 515 was added precisely because Congress

sought to fix “problems that arose when employers repudiated pre-hire agreements and refused to

make pension and welfare contributions.” J.W. Peters, Inc. v. Bridge, Structural & Reinforcing

Iron Workers, Local Union 1, AFL-CIO, 398 F.3d 967, 977 (7th Cir. 2005).

       Whether Mark was a covered employee is a more complicated question. Under the

participation agreement, a “Covered Employee” is an “employee covered by a collective

bargaining agreement” that requires contributions to the Fund. What employees are “covered by”

the CBA? Perhaps any employee who drives a truck: under the CBA, “[a]ll truck driving” is in

the union’s “jurisdiction.”

       Jurisdiction is a word that “readily bears” different meanings. Central States, Southeast

and Southwest Areas Pension Fund v. Joe McClelland, Inc., 23 F.3d 1256, 1258 (7th Cir. 1994).

Thankfully, the court need not construe its meaning—unlike the CBA, the participation

agreement straightforwardly covers “driver[s].” And “[t]o the extent there exists any conflict”

with the CBA, the participation agreement “shall control.”


                                                5
       Not all drivers, however, are covered. The participation agreement excludes anyone

“employed in a managerial or supervisory capacity.” The issues are thus whether Mark was: (1) a

“driver”; and (2) “employed in a managerial or supervisory capacity.” The court concludes that

both issues turn on genuinely disputed facts.

       1.1     Was Mark Haight a driver?

       The participation agreement does not define “driver.” There is no dispute that Mark

Haight drives for IVM. IVM nonetheless argues that Mark was not a covered employee because

he drove rarely: in his affidavit, Mark states that the time he spends “delivering and setting

monuments” is “less than three-tenths of one percent” of his “working time.”

       Under paragraph seven of the participation agreement, IVM had to contribute for all

employees “covered by a collective bargaining agreement requiring contributions to the Fund[ ].”

The participation agreement’s introductory paragraph states that covered job classifications

included “driver[s].” Section 8.1 of the CBA requires weekly payments for “each employee

covered by this Agreement.” Similarly, paragraph 2 of the participation agreement requires

payments “for each Covered Employee.”

       The Seventh Circuit has interpreted somewhat similar language to include any employee

who performs some covered work. McCleskey v. DLF Construction, Inc., 689 F.3d 677, 680 (7th

Cir. 2012). McCleskey involved an employer’s obligation to pay for “each hour worked by

employees covered” by a collective bargaining agreement. Id. at 680. “That language,” the

Seventh Circuit held, is “straightforward and plain.” Id. at 679. An employee who “does

bargaining unit work” is covered—and that covered employee need not do “only bargaining unit

work.” Id. at 680 (emphasis in original).




                                                 6
       The Fund argues that McCleskey controls: the agreements here and in McCleskey classify

employees as “covered” or “not covered,” with nothing in between. Just as the cement mason in

McCleskey was covered because he did some cement-related work, the Fund argues, so too is

Mark covered because he did some truck driving. But the agreements in McCleskey were

clearer: the participation agreement defined “the type of employee covered under the CBA .” Id.

Those covered employees included “Cement Mason, Plasterer and Shop Hand employees doing

bargaining unit work as described in the agreement.” Id. (emphasis in original). That language,

according to the Seventh Circuit, “establish[es] that for an employee to be covered under the

CBA, he or she must be an employee who does bargaining unit work; it does not limit the CBA’s

coverage to employees doing only bargaining unit work.” Id.

       In the instant case, there is no such language in the CBA or in the participation

agreement. McCleskey would control if the participation agreement included all employees

“doing bargaining unit work.” It does not do so. Without that language, the question whether

Mark was a “driver”—despite spending only a small fraction of his working time driving—

involves genuinely disputed facts that cannot be resolved on summary judgment. Those disputed

facts include: (1) what the Fund and IVM intended “driver” to mean; (2) the amount of driving

that Mark did for IVM; and (3) whether that amount of driving qualifies Mark as a “driver,” as

defined by the Fund and IVM.

       1.2     Was Mark Haight employed in a managerial or supervisory capacity?

       Also genuinely disputed is whether Mark was “employed in a managerial or supervisory

capacity.” IVM argues that Mark was so employed, pointing to Mark’s affidavit:




                                                7
               My duties as Manager and Operator . . . are to sell monuments to families
               of deceased persons . . . . Customers pick out from promotional sources
               the style and type of monument they wish to acquire. I assist them in mak-
               ing that choice and presenting different descriptions of monuments to
               them. . . . I then order from the appropriate monument manufacturer, the
               monument with the appropriate engraving . . . . I then inspect the monu-
               ment to make sure it conforms to the order and to the request of the pur-
               chaser with regard to engraving and condition of the monument itself. I
               then contact persons who will construct a concrete slab at the cemetery
               where the monument [is] to be placed and engage them to provide a con-
               crete slab upon which the monument will be placed. Upon being notified
               that the slab has been completed, I will deliver the monument . . . .


               The delivering and setting of the monuments are incidental to my duties
               as Manager and Operator . . . . My duties include supervision of other em-
               ployees hired by the Company; however, the only such employees ever
               hired would be my sons, Brian and Trevor, on their summer vacation time.
               My sons would then deliver and install footings. I do have the authority to
               hire and fire employees if the business of the Company supports hiring
               employees.


       Taking these statements from Mark’s affidavit as true, was Mark “employed in a

managerial or supervisory capacity”? The words alone do not supply the answer; they are

ambiguous. A person employed in a “supervisory” capacity presumably supervises other

employees. Perhaps it is enough that Mark supervised his sons during their summer vacations.

Yet Mark’s sons might have worked for only a few hours during those summers—it would be a

stretch to call Mark a “supervisor” if his supervisory duties were so limited.

       The word “managerial” is also ambiguous. A manager might manage people, operations,

or the business as a whole. Mark might be a manager in that he manages his sons when they

work for IVM during their summer vacations. He also seems to manage IVM’s operations—at

least in the sense that he comprises half of a two-employee company. The parties agree that Mark

and Jeannie are IVM’s only employees, and it is unclear whether Jeannie performs any


                                                   8
managerial work, especially in sales. Consequently, the evidence suggests that Mark necessarily

carries out a significant amount of IVM’s work.

       Yet both parties—borrowing from a Supreme Court interpretation of labor law—suggest

that a manager must “formulate and effectuate management policies by expressing and making

operative decisions of their employer.” NLRB v. Bell Aerospace Company Division of Textron,

416 U.S. 267, 286 (1974). Whether Mark formulated management policies is unclear. His

affidavit suggests that he makes “operative decisions” for IVM in the sense that he seems to

work with a fair amount of discretion. But that discretion, the parties agree, must be

“independent of an employer’s established policy.” Illinois State Journal-Register, Inc. v. NLRB,

412 F.2d 37, 41 (7th Cir. 1969). Mark’s affidavit indicates that he orders monuments from

manufacturers, sells them to customers, and manages the sales function. He also inspects

monuments, approves them, and delivers them to cemeteries for placement. Mark’s affidavit does

not, however, show that his discretion to perform any of those tasks was independent of IVM’s

established policy.

       Because IVM and the Fund “suggest different, yet reasonable interpretations” of the

terms “managerial or supervisory capacity,” those terms are ambiguous. Central States,

Southeast, Southwest Areas Pension Fund v. Kroger Co., 73 F.3d 727, 732 (7th Cir. 1996). The

question thus becomes what IVM and the Fund intended. Central States, Southeast, Southwest

Areas Pension Fund v. Kroger Co., 226 F.3d 903, 911 (7th Cir. 2000). To determine their intent,

the court may look to extrinsic evidence. Moriarty v. Svec, 164 F.3d 323, 331–32 (7th Cir. 1998).

       The Fund submitted evidence that IVM made payments on Mark’s behalf for many years.

But those payments do not show that whatever IVM intended “managerial or supervisory

capacity” to mean, IVM intended to exclude Mark. Because the Fund’s evidence is insufficient—


                                                  9
and because the parties have not otherwise briefed this issue—Mark’s status as a manager or

supervisor is another genuinely disputed fact that cannot be resolved on summary judgment.

2       Refund counterclaim

        Just as a pension plan’s fiduciary may sue for unpaid contributions, so too may an

employer seek restitution for excess contributions. UIU Severance Pay Trust Fund v. Local

Union No. 18-U, United Steelworkers of America, 998 F.2d 509, 512–13 (7th Cir. 1993). That is

what IVM sought from the Fund’s Board of Trustees: a refund for excess contributions.

        The Fund’s board denied that request. It concluded that IVM “ha[d] not identified a

mistake that le[d] to the contribution payments.” Among other things, the board found that:

(1) IVM conceded that Mark’s work was covered before 2009, and Mark continued to drive a

truck for IVM after 2009; (2) Mark only supervised one son from 2013 through 2016, and that

son only worked sporadically; (3) IVM continued to pay into the Fund on Mark’s behalf through

March 2016.

        Because the board’s decision was not arbitrary or capricious, the Fund is entitled to

summary judgment on IVM refund counterclaim. Under the Fund’s trust agreement, the Fund’s

trustees have “discretionary and final authority in making all [fund-related] decisions.” This

language gives the trustees wide discretion. The parties thus agree that this court reviews the

board’s refusal to refund IVM under an arbitrary and capricious standard. Under that standard, if

the trustee “articulates an explanation” that is “satisfactory in light of the relevant facts,” then

“the trustee’s decision is final.” Exbom v. Central States, Southeast and Southwest Areas Health

and Welfare Fund, 900 F.2d 1138, 1143 (7th Cir. 1990).

        The board gave a satisfactory explanation for concluding that IVM’s payments were not

mistaken. First, there is no dispute that IVM conceded that Mark was covered before 2009 and


                                                  10
that Mark continued to drive a truck for IVM for some of the time after 2009. Second, as

discussed, Mark arguably was not employed in a supervisory capacity merely because he

occasionally supervised his son. Finally, it was reasonable for the board to consider IVM’s

history of paying into the Fund on Mark’s behalf. Although this court concludes that Mark’s

status as a covered employee is genuinely disputed, it was not arbitrary and capricious for the

board to conclude otherwise for purposes of IVM’s refund claim.

3      Withdrawal claim

       The Fund also sued IVM for withdrawing from the pension plan. Under the

Multiemployer Pension Plan Amendments Act, an employer that withdraws from a

multiemployer plan incurs withdrawal liability. 29 U.S.C. § 1381. The parties agree that IVM

withdrew, but dispute whether IVM was an “employer” under 29 U.S.C. § 1381.

       Because IVM’s status as an employer under 29 U.S.C. § 1381 is genuinely disputed, both

summary judgment motions are denied. “[A]n ‘employer’ for purposes of MPPAA liability is an

entity that has assumed a contractual obligation to make contributions to a pension fund.”

Transpersonnel, Inc. v. Roadway Express, Inc., 422 F.3d 456, 460 (7th Cir. 2005). Whether IVM

ever had a contractual obligation to pay into the Fund on Mark’s behalf depends on whether

Mark was ever a “covered employee.” And whether Mark was ever a covered employee depends

on if he was: (1) a driver; and (2) employed in a supervisory or managerial capacity. As

discussed, both of those issues turn on genuinely disputed facts.

                                       CONCLUSION

       For these reasons, the court grants summary judgment to Central States, Southeast and

Southwest Areas Pension Fund on IVM, Incorporated’s refund counterclaim. All other summary

judgment motions are denied. In 17 CV 1770, [Doc. 71] is granted in part and [Doc. 76] is


                                                11
denied. In 18 CV 3168, [Doc. 42] and [Doc. 47] are denied. Status hearing is set for March 10,

2020, at 9:00 a.m.

ENTER:        February 18, 2020



                                            __________________________________________
                                            Robert W. Gettleman
                                            United States District Judge




                                               12
